Citation Nr: 1611580	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  06-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUE

Entitlement to higher ratings following the award of service for peripheral neuropathy of the right lower extremity, rated as noncompensable prior to July 17, 2006; as 10 percent disabling from July 17, 2006 to October 13, 2010; as 20 percent disabling from October 14, 2010 to December 9, 2014; and as 40 percent disability from December 10, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a March 2005 rating decision in which the RO granted service connection for peripheral neuropathy of the right lower extremity and erectile dysfunction, assigning each a 0 percent (noncompensable rating), effective July 9, 2004, as well as granted special monthly compensation based on loss of a creative organ from that date.  In the same rating decision, the RO denied service connection for peripheral neuropathy of the left lower extremity, loss of vision, gastroesophageal reflux disorder (GERD), and hyperlipidemia; as well as denied the Veteran's request to reopen a previously denied claim for service connection for hypertension on the basis that new and material evidence had not been submitted.  In a November 2005 notice of disagreement (NOD), the Veteran appealed the initial ratings assigned for erectile dysfunction and right lower extremity peripheral neuropathy and the denial of service connection for left lower extremity peripheral neuropathy.  The RO issued a statement of the case (SOC) in April 2006.  The Veteran perfected his appeal with a May 2006 VA Form 9.

In June 2008, the Veteran testified during a Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  

In September 2008, the Board, inter alia, remanded the claims or higher ratings for peripheral neuropathy of the right lower extremity and erectile dysfunction.


In a March 2010 rating decision, the RO, inter alia,  awarded a 10 percent rating for peripheral neuropathy of the right lower extremity, effective July 17, 2006.

In June 2010, the Board denied an initial, compensable rating for erectile dysfunction , and remanded the claim for an initial rating for peripheral neuropathy of the right lower extremity.

In a June 2011 rating decision, the RO, inter alia, awarded a 20 percent rating for peripheral neuropathy of the right lower extremity, effective October 14, 2011.

In April 2013 and September 2013, the Board remanded the claim for higher ratings for further development.

In an April 2015 rating decision, the RO, inter alia, awarded a 40 percent rating for peripheral neuropathy of the right lower extremity, effective December 10, 2014.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Prior to July 17, 2006, the Veteran's peripheral neuropathy of the right lower extremity was mild, characterized by numbness and other subjective sensory symptoms.

3.  From July 17, 2006 to December 9, 2014, the Veteran's peripheral neuropathy of the right lower extremity was moderate, characterized by subjective sensory complaints and objective evidence of sensory loss, but not loss of motor function or muscle atrophy.  This disability slowed his pace at work and affected some of his daily activities.

4.  As of December 10, 2014, the Veteran's peripheral neuropathy of the right lower extremity was moderately severe as its symptoms increased to include trophic changes.

5.  The schedular criteria are adequate to rate the Veteran's right lower extremity peripheral neuropathy of the right lower extremity at all points pertinent to this appeal, and no claim for a total rating based on unemployability due to this disability has been raised in connection with the current claim for higher ratings.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for 10 percent but no higher rating for peripheral neuropathy of the right lower extremity, from July 9., 2004 to July 16, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8520 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent but no higher rating for peripheral neuropathy of the right lower extremity, from July 17, 2006 to October 13, 2010, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8520 (2015).

3.  The criteria for a disability rating higher than 20 percent for peripheral neuropathy of the right lower extremity from October 14, 2010 to December 9, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8520 (2015).

4.  The criteria for a disability rating higher than 40 percent for peripheral neuropathy of the right lower extremity from December 10, 2014 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2004 pre-rating letter issued in connection with what were then claims for service connection provided notice to the Veteran, regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  In addition, a March 2006 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection was granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

After the awards of service connection, and the filing of the Veteran's disagreement with the initial ratings assigned, no additional notice specific to the downstream higher initial rating claims was required.  See 38 U.S.C.A. § 5103A; VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service, and VA treatment records, service treatment records and the reports of various VA examinations.  Also of record and considered in connection with the appeal are the Veteran's June 2008 Board hearing transcript and various written statements provided by the Veteran, and by her representative, on her behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is warranted.

Specifically as regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the hearing was legally sufficient.

Here, during the June 2008 hearing, the presiding VLJ identified the issues on appeal, which then included the claim for higher rating for peripheral neuropathy of the right lower extremity.  The hearing transcript reflects appropriate exchanges between the Veteran and the VLJ regarding the basis for the Veteran's claims and the evidence associated with the record.  Therefore, not only was the claim herein decided "explained . . . in terms of the scope of the claim for benefits" but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the VLJ did not explicitly suggest the submission of any specific, additional evidence, any omission in this regard was harmless, as subsequently, the claim was remanded for additional development.  

As noted, the Board remanded the claim in September 2008, June 2010, April 2013, and September 2013.  As a result of those remands, VA obtained additional VA treatment records and associated them with the claims file.  Additionally, VA provided the Veteran with medical examinations in November 2009, October 2010, September 2012, December 2014, and September 2015.  The reports of these examinations contain information needed to rate the disability.  Indeed, each  examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, these examinations reports are adequate for rating purposes.  Thus, VA has complied with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the appeal arose from the Veteran seeking a higher rating following an award of service connection, evaluation of the medical evidence since the effective date of the award  of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, as the AOJ has already assigned staged ratings for the disability under consideration, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.

The Veteran's peripheral neuropathy of the right lower extremity has been evaluated under Diagnostic Code (DC 8520) for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under this diagnostic code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for foot drop and no active movement below the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "mild," "moderate," and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.


A.  Prior to July 17, 2006

At the time of his October 2002 VA examination for the underlying diabetes mellitus, the Veteran had no neurological complaints or symptoms.

In a letter dated July 2004, the Veteran's private doctor stated that the Veteran had developed numbness or tingling in the second, third, and fourth toes of his right foot as a complication of his diabetes, specifically peripheral neuropathy.  After the Veteran fractured his leg or foot, this problem increased and he lost the feeling in these toes altogether.

In February 2005, the Veteran underwent a VA peripheral nerves examination.  At that time, he reported numbness in the bilateral toes and very sensitive plantar surfaces of the feet.  He had full muscle strength in his right lower extremity and motor function within normal limits.  There was no muscle atrophy.  There was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  There was no abnormal plantar reflex.  His gait and balance were normal.  The function of his joints was not affected by nerve disorder.  His right lower extremity also had normal vibration, pain, light touch, and position sensations.  His deep tendon reflexes were normal in the right knee, but decreased (+1) in the right ankle.  This examination did not include nerve conduction studies or electromyography.  He was diagnosed with peripheral neuropathy of the right lower extremity.  There was no nerve dysfunction.  This disability did not affect his daily activities and had no significant effects on his occupation.

In an October 2005 statement, the Veteran reported constant numbness in his feet.  He could not feel cold very well.  He attributed his broken lower leg in July 2004 to numbness which led him to misjudge his step.

In a February 2006 VA treatment record, the Veteran complained of tingling in his feet, but not numbness or burning sensation.  No ulcers were noted.

Based on the evidence cited above, the Board finds that, prior to July 17, 2006, the Veteran's peripheral neuropathy of the right lower extremity caused numbness and other subjective sensory symptoms.  The record does not reflect objective findings regarding sensory impairment as the loss of feeling in his toes following his broken leg referenced by his private physician in July 2004 which was no longer present at the time of his February 2005 examination; that examiner noted normal sensory examination results.  Nevertheless, the Veteran's subjective sensory impairments are sufficient to warrant a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A higher rating would require a showing of at least moderate symptoms, which is not reflected here.  The Veteran had no functional impairment and this disability did not affect his daily activities or have any significant effects on his occupation.  As such, the Board finds that with resolution of all reasonable doubt in the Veteran's favor, a 10 percent but no higher rating is warranted from the July 9, 2004 effective date of the award of service connection to July 16, 2006.

B.  From July 17, 2006 to October 13, 2010

In a private treatment record dated July 17, 2006, the Veteran reported numbness and tingling in his lower extremities.  Physical examination revealed that he was unable to feel the monofilament test over ball or heal of his foot.  He could occasionally feel it in his toes, but other times he had no feeling.  This was reflected in a letter from the Veteran's private doctor to VA later that month.

A February 2007 VA treatment record notes the Veteran's complaints of a burning sensation in feet.

A June 2008 VA diabetic foot exam noted decreased filament sensation.

During his June 2008 hearing, the Veteran testified that he experienced numbness and tingling in his feet.  He also described his feet as feeling "clumsy" at times.  He stated that he had to watch his steps for fear of falling and that he could not feel when he stepped down.

A July 2008 VA treatment record notes significant loss of protective sensation (4/10).

A January 2009 VA diabetic foot examiner  noted that the Veteran was unable to feel on bottom of his foot.  No discolored areas or swelling were noted.

A July 2009 VA treatment record reflects a finding that of lower extremity diabetic neuropathy with loss of protective sensation at high-risk with burning foot syndrome associated with this neuropathy.

In November 2009, the Veteran underwent another VA examination for evaluation of his peripheral neuropathy of the right lower extremity.  He then reported progressively worsening numbness, dysesthesias, and pain of the feet.  These symptoms were described as pain, numbness, tingling, and burning sensation.  He had full muscle strength in his right lower extremity and motor function within normal limits.  Sensory function results showed decreased vibration and light touch sensation on the right foot, but normal pain and position sense.  There was no muscle atrophy.  There was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  There was no abnormal plantar reflex.  His gait and balance were normal.  The function of his joints was not affected by nerve disorder.  He had normal deep tendon reflexes in the right knee, but decrease (+1) in the right ankle.  A nerve conduction study did show evidence for a motor and sensory peripheral neuropathy/polyneuropathy affecting bilateral lower extremities.  It was noted that the Veteran At that time, the Veteran was working in construction and had not missed any work during the previous 12-month period due to this disability.  The pain associated with this disability had significant effects on the Veteran's occupational activities in that he had to work at his own pace, which was very slow, and the standing and ladder climbing involved in this employment aggravated his foot symptoms.  This disability also affected his daily activities, causing moderate difficulty with sports and exercise and mild difficulty with chores and shopping.

A September 2010 VA treatment record notes lower extremity diabetic neuropathy with complete loss of protective sensation at increased risk of complications.

Based on the evidence cited above, the Board finds that, from July 17, 2006 to October 13, 2010, the Veteran's peripheral neuropathy of the right lower extremity was characterized by subjective sensory complaints and objective evidence of sensory loss, notably a significant loss of protective sensation.  This disability was found to slow his pace at work and to affect some of his daily activities.  As such, and with resolution of all reasonable doubt in his favor, the Board finds the Veteran's symptoms to be moderate and thereby warrant a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A higher rating would require a showing of at least moderately severe symptoms, which is not reflected here.  The Veteran did not have loss of motor function or muscle atrophy and did not report any lost work due to these symptoms.   As such, a rating of 20 percent, but not more, is warranted from July 17, 2006 to October 13, 2010.

C.  From October 14, 2010 to December 9, 2014

The Veteran underwent a VA examination on October 14, 2010.  At that time, he complained of pain, numbness, tingling, and burning sensation.  He had full muscle strength in his right lower extremity and without motor function impairment.  Sensory function results showed decreased vibration and light touch sensation on the right foot, but normal pain and position sense.  There was no muscle atrophy.  There was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  His gait and balance were normal.  The function of his joints was not affected by nerve disorder.  He had normal deep tendon reflexes in the right knee, but decrease (+1) in the right ankle.  His plantar reflex was normal.  This examination again referenced the November 2009 nerve conduction study, noting motor and sensory peripheral neuropathy/polyneuropathy affecting bilateral lower extremities.  At that time, the Veteran was working in construction.   The examiner found the Veteran's symptoms of residual numbness, dysthesias, and loss of position sense to be moderate.  There was nerve dysfunction, but not paralysis, neuritis, or neuralgia.  This disability affected the Veteran's ability to work in that he had trouble standing for long periods of time and he was reluctant to climb ladders because he could not feel where his feet were.  The Veteran stated that his foot symptoms interfered at least moderately with his ability to function at his job.  This disability also affected his daily activities, causing moderate difficulty with sports and exercise and mild difficulty with chores and shopping.

In September 2012 the Veteran underwent another VA examination.  At that time, he reported aching pain and numbness ascending to knee level.  The symptoms attributed to his right lower extremity peripheral neuropathy included moderate constant pain; moderate paresthesias and/or dysthesias; and moderate numbness.  He had full muscle strength in his right ankle and knee.  His deep tendon reflexes were decreased in the right ankle and knee.  Light touch sensation was absent in his right foot and toes and decreased in his right ankle, but normal in his right knee/thigh.  Position sense was absent in his right lower extremity.  Vibration sense was decreased in his right lower extremity.  There was no muscle atrophy.  The Veteran did not have trophic changes attributable to diabetic peripheral neuropathy.  Ultimately, the Veteran was found to have moderate incomplete paralysis of the sciatic nerve and moderate incomplete paralysis of the femoral nerve.  There were no associated scars of other pertinent physical findings, complications, conditions, signs and/or symptoms related to this disability.  No EMG study had been performed.  The Veteran's diabetic peripheral neuropathy impacted his ability to work in that he had difficulty with prolonged standing or walking.

The During the period from October 14, 2010 to December 9, 2014, the Veteran continued to have moderate symptoms that were substantially similar to those exhibited during the prior period.  He reported subjective sensory complaints and the objective evidence reflected sensory loss.  He continued to have some difficulty with prolonged standing and walking.  These symptoms are sufficient to warrant the existing 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  However, a higher rating would require a showing of at least moderately severe symptoms.  Again, this is not reflected in the evidence pertinent to this this period.  The Veteran continued to have full muscle strength and no muscle atrophy.  As such, no more than a  20 percent rating is warranted from October 14, 2010 to December 9, 2014.


D.  From  December 10, 2014

The Veteran underwent another VA examination on December 10, 2014.  At that time, he reported a worsening of his symptoms since his October 2012 examination.  Specifically, he reported an increase in right foot and calf numbness.  He reported severe paresthesias and/or dysesthesias, severe numbness, moderate constant pain, and no intermittent pain of his right lower extremity.  He rated his pain and numbness as 4-5/10.  He had full muscle strength without atrophy and normal deep tendon reflexes.  Light touch sensation was absent in his right foot and toes.  Position sense was deceased.  Vibration and cold sensations were absent in his right lower extremity.  The Veteran had trophic changes attributable to diabetic peripheral neuropathy, including loss of hair and smooth shiny skin below the mid-calf and palmoplantar pustulosis (PPP) on the right foot.  Ultimately, the Veteran was found to have moderately severe incomplete paralysis of the sciatic nerve.  There were no associated scars of other pertinent physical findings, complications, conditions, signs and/or symptoms related to this disability.  An EMG study had been performed in November 2011 and abnormalities found across all extremities.  The Veteran's diabetic peripheral neuropathy did not impact his ability to work.

A January 2015 VA podiatry note references sensation absent bilaterally.

In September 2015, the Veteran underwent another VA examination in conjunction with this claim.  At that time he complained of numbness and tingling.  He reported severe constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness of his right lower extremity.  He had full muscle strength without atrophy and normal deep tendon reflexes.  Light touch sensation was absent in his right foot and toes and decreased in his right ankle, but normal in his right knee/thigh.  Position, vibration, and cold sensations were absent in his right lower extremity.  The Veteran did not have trophic changes attributable to diabetic peripheral neuropathy.  Ultimately, the Veteran was found to have moderately severe incomplete paralysis of the sciatic nerve and normal femoral nerve.  There were no associated scars of other pertinent physical findings, complications, conditions, signs and/or symptoms related to this disability.  An EMG study had been performed in November 2011, which revealed abnormalities across all extremities.  The examiner opined that the Veteran's diabetic peripheral neuropathy impacted his ability to work in that he had could not stand for prolonged periods of time.

The above-cited evidence reflects that, as of December 14, 2014, the Veteran's symptoms of right lower extremity peripheral neuropathy increased to include trophic changes.  Both VA examiners during these period described the Veteran's symptoms are moderately severe.  These symptoms are sufficient to warrant the existing 40 percent rating for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A higher rating would require a showing of severe symptoms, with marked muscular atrophy, or complete paralysis.  Neither is reflected here.  The Veteran is repeatedly found to have full muscle strength without atrophy.  Likewise, the evidence does not show any findings of complete paralysis.  Indeed, the December 2014 and September 2015 examiners specifically found incomplete paralysis, not complete paralysis.  As such, a rating higher than 40 percent is not warranted from December 10, 2014.

E.  Other Considerations

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's peripheral neuropathy of the right lower extremity been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. See Thun, supra.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for higher ratings for more severe symptoms.  Indeed, the relevant rating criteria is based on a finding of overall severity ranging from mild to severe incomplete paralysis or complete paralysis.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate to evaluate the disability at all pertinent points.  

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this appeal only involves evaluation peripheral neuropathy of the right lower extremity, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.  

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) is considered a component of a claim for higher rating when, in connection with such claim, the matter of a TDIU is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran specifically withdrew his claim for TDIU in October 2014, and there is otherwise no evidence or allegation that the disability under consideration has actually or effectively rendered the Veteran unemployable.  Under these circumstances, the Board finds that  a claim for a TDIU due to the disability under consideration has not been raised, and need not be addressed in conjunction with the claim for higher ratings herein decided.













      (CONTINUED ON NEXT PAGE)





ORDER

A percent rating for peripheral neuropathy of the right lower extremity, from July 9., 2004 to July 16, 2006, is granted, subject to the legal authority governing the payment of compensation.

A 20 percent  rating for peripheral neuropathy of the right lower extremity, from July 17, 2006 to October 13, 2010, is granted, subject to the legal authority governing the payment of compensation.

A rating higher than 20 percent rating for peripheral neuropathy of the right lower extremity, from October 14, 2010 to December 9, 2014, is denied.

A rating higher than 40 percent for peripheral neuropathy of the right lower extremity, from December 10, 2014, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


